AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                    NorthernDistrict
                                                __________   Districtofof__________
                                                                          Iowa

        Anthony Nunes, Jr., Anthony Nunes, III and
                  Nustar Farms, LLC
                                                                 )
                                                                 )
                             Plaintiff
                                                                 )
                                v.                               )      Civil Action No. 20-cv-4003-CJW-MAR
        Ryan Lizza and Herst Magazine Media, Inc,                )
                                                                 )
                            Defendant
                                                                 )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

          Within21
          Within    21days
                       daysafter
                              afterservice
                                     service  of this
                                           of this    summons
                                                   summons        on (not
                                                             on you   you counting
                                                                            (not counting
                                                                                     the daythe day
                                                                                              you    you received
                                                                                                  received it) — orit)
                                                                                                                    60—   or if30you
                                                                                                                       days       days
 are the United   States or a United   States agency,  or an officer or  employee   of the United States described
if you are the State of Iowa — or 60 days if you are the United States or a United States agency, or an officer or in Fed. R.  Civ.
 P. 12 (a)(2)oforthe
employee          (3)United
                      — you States
                              must serve   on the plaintiff
                                       described            an Civ.
                                                   in Fed. R.  answerP. to
                                                                         12the attached
                                                                             (a)(2)      complaint
                                                                                    or (3)         or a motion
                                                                                           — you must    serve under
                                                                                                                on theRule 12 of an
                                                                                                                       plaintiff
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer
 whose name and address are:
or motion must be served on the plaintiff or plaintiff's attorney, whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                      


                                                                            CLERK OF COURT


Date:             01/16/2020                                                                                 Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk


                                                                        

                                                   




                  Case 5:20-cv-04003-CJW-MAR Document 2 Filed 01/16/20 Page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-4003-CJW-MAR

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




                    Case 5:20-cv-04003-CJW-MAR Document 2 Filed 01/16/20 Page 2 of 2
